DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 12-13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LIEBSCHER (US 20160076581 A1).
As to claim 1, LIEBSCHER teaches a fastener comprising: an elongated body having a first end and a second end opposite the first end; a head having a first surface and a second surface opposite the first surface, wherein the first end of the elongated body is coupled to the second surface of the head (See Figure A below for Examiner’s interpretation of Figure 2 of LIEBSCHER in relation to the claimed fastener structure.), and wherein a diameter of the head is greater than a diameter of the elongated body (Figure 2 teaches the head (20) has a larger diameter than the shank (18).); a sleeve positioned over at least a portion of the elongated body and the second surface of the head (Figure 2 teaches a sleeve (washer (14)) that is positioned over the second surface of the head (20).  This positioning is interpreted as “at least a portion of the elongated body and the second surface of the head” in that it is covering at least a portion of the two structural location alternatives recited in the claim.); and a plurality of textured elements positioned on an exterior surface of the sleeve only along a portion of the sleeve adjacent the second surface of the head. (The sleeve (washer (14)) is positioned only adjacent the second surface of the head.  ¶0010 teaches the washer is textured.)

As to claim 12, LIEBSCHER teaches the fastener of claim 1, wherein at least a portion of the elongated body includes a plurality of threads defined by a plurality of crests and a plurality of roots. (Figure 2 teaches a threaded section (22).  The threads have crests and roots.)
As to claim 13, LIEBSCHER teaches the fastener of claim 1, wherein the second surface of the head tapers from the first surface of the head to the first end of the elongated body. (Figures 2 and 3 teach the fastener has a head (20) that tapers from the top of the head to the shaft section of the fastener.)

As to claim 15, LIEBSCHER teaches a method of manufacturing a fastener, the method comprising: forming an elongated body having a first end and a second end opposite the first end; forming a head having a first surface and a second surface opposite the first surface ,wherein the first end of the elongated body is coupled to the second surface of the head (See Figure A below for Examiner’s interpretation of Figure 2 of LIEBSCHER in relation to the claimed fastener structure.), and wherein a diameter of the head is greater than a diameter of the elongated body (Figure 2 teaches the head (20) has a larger diameter than the shank (18).); forming a sleeve positioned over at least a portion of the elongated body and the second surface of the head (Figure 2 teaches a sleeve (washer (14)) that is positioned over the second surface of the head (20).  This positioning is interpreted as “at least a portion of the elongated body and the second surface of the head” in that it is covering at least a portion of the two structural location alternatives recited in the claim.); and forming a plurality of textured elements positioned on an exterior surface of the sleeve only along a portion of the sleeve adjacent the second surface of the head. (The sleeve (washer (14)) is positioned only adjacent the second surface of the head.  ¶0010 teaches the washer is textured.)

    PNG
    media_image1.png
    845
    762
    media_image1.png
    Greyscale

Figure A: Examiner’s interpretation of LIEBSCHER, Figure 2

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over LIEBSCHER (US 20160076581 A1), as applied in claim 1, in view of UMHOLTZ (US 933865).
As to claim 2, LIEBSCHER teaches the method of claim 1, wherein the sleeve has a textured surface. (¶0010)
LIEBSCHER does not explicitly disclose that the plurality of textured elements comprise a straight line pattern.  LIEBSCHER does not elaborate on the structure of the textured elements.
However, UMHOLTZ teaches a fastener where the second surface of the head has textured elements, and the plurality of textured elements comprise a straight line (Figures 1-3 teach ridge elements (annular flat faces (4)) that form a textured surface on the second surface of the head (3) of the fastener (1).)
One of ordinary skill would have been motivated to apply the known straight line pattern technique of UMHOLTZ to the textured element washer structure of LIEBSCHER in order to prevent the washer from being countersunk when inserting the fastener.  UMHOLTZ (Lines 35-40) states that the ridges afford a great amount of resistance to countersinking.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the apply the known straight line pattern technique of UMHOLTZ to the textured element washer structure of LIEBSCHER because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement, to yield predictable results.  See MPEP 2143 (I)(D).

As to claim 7, LIEBSCHER teaches the fastener of claim 1, wherein the sleeve has textured elements. (¶0010)
LIEBSCHER does not explicitly disclose that the textured elements are parallel to one another.  LIEBSCHER does not elaborate on the structure of the textured elements.
However, UMHOLTZ teaches a fastener where the second surface of the head has textured elements, and the plurality of textured elements comprise a straight line pattern that are parallel to one another. (Figures 1-3 teach ridge elements (annular flat faces (4)) that form a textured surface on the second surface of the head (3) of the fastener (1).)
One of ordinary skill would have been motivated to apply the known straight line pattern technique of UMHOLTZ to the textured element washer structure of LIEBSCHER in order to prevent the washer from being countersunk when inserting the fastener.  UMHOLTZ (Lines 35-40) states that the ridges afford a great amount of resistance to countersinking.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the apply the known straight line pattern technique of UMHOLTZ to the textured element washer structure of LIEBSCHER because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement, to yield predictable results.  See MPEP 2143 (I)(D).

Claims 3 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over LIEBSCHER (US 20160076581 A1), as applied in claim 1, in view of AVELLON (US 20130011217 A1). 
As to claim 3, LIEBSCHER teaches the fastener of claim 1, wherein the sleeve has textured elements. (¶0010)
LIEBSCHER does not explicitly disclose that the plurality of textured elements comprise a diagonal line pattern.  LIEBSCHER does not elaborate on the structure of the textured elements.
However, AVELLON teaches a fastener where the second surface of the head comprises textured elements that comprise a diagonal line pattern. (Figures 4a-4b teach the use of diagonal ridges (47) on the second face of the head (43) of the fastener (40), similar to the washer location in LIEBSCHER.)
One of ordinary skill would have been motivated to apply the known diagonal textured elements of AVELLON to the sleeve texture element structure of LIEBSCHER in order to resist shear forces and maximize friction and torsional resistance and also prevent lateral movement in all directions. (AVELLON ¶0019).  This resistance to movement can be applied to the washer texture elements of LIEBSCHER to hold the washer in place during insertion of the fastener of LIEBSCHER.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known diagonal textured elements of AVELLON to the sleeve texture element structure of LIEBSCHER because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement, to yield predictable results.  See MPEP 2143 (I)(D).

As to claim 8, LIEBSCHER teaches the fastener of claim 1, wherein the sleeve has textured elements. (¶0010)
LIEBSCHER does not explicitly disclose the structure of the textured elements, including wherein the plurality of textured elements comprise a plurality of grooves recessed in the exterior surface of the sleeve.
However, AVELLON teaches textured elements on the second face of a head of a fastener wherein plurality of textured elements comprise a plurality of grooves recessed in the exterior surface of the sleeve. (Figure 6 teaches ridges (67) that correspond to ridges (74) of the die that are formed in the second face of the head (63) of a fastener.  The process of pressing using the ridges (74) of the die results in the material of the second surface being pressed to form recesses in the exterior surface of the head.)
Both AVELLON (¶0027) and LIEBSCHER (¶0009) teach the workpieces are made from metal, thus Examiner is interpreting the forming process of AVELLON being capable of working with the washer of LIEBSCHER.
One of ordinary skill would have been motivated to apply the known recesses grooves technique of AVELLON to the textured element forming method of LIEBSCHER in order to in order to resist shear forces and maximize friction and torsional resistance and also prevent lateral movement in all directions. (AVELLON ¶0019).  This resistance to movement can be applied to the washer texture elements of LIEBSCHER to hold the washer in place during insertion of the fastener of LIEBSCHER.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known recesses grooves technique of AVELLON to the textured element forming method of LIEBSCHER because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement, to yield predictable results.  See MPEP 2143 (I)(D).

As to claim 9, LIEBSCHER in view of AVELLON teaches the fastener of claim 8, wherein a depth of each of the plurality of grooves ranges from about 0.0005 inches to about 0.02 inches. (AVELLON, ¶0028 teaches the depth is about 0.02 inches or 0.01 inches to 0.015 inches.  The depth of the ridges (74) of the die (72) is stated as being transferred to the ridges (67) in the workpiece.)

As to claim 10, LIEBSCHER teaches the fastener of claim 1, wherein the sleeve has textured elements. (¶0010)
LIEBSCHER does not explicitly disclose the structure of the textured elements, including wherein the plurality of textured elements comprise a plurality of protrusions extending outward from the exterior surface of the sleeve.
However, AVELLON teaches textured elements on the second face of a head of a fastener wherein the plurality of textured elements comprise a plurality of protrusions extending outward from the exterior surface of the sleeve. (Figures 3-5 teach various embodiments where the ridges (37, 47, 57) are formed as protrusions extending outward from the exterior surface of the bottom face of the head (33, 43, 53).)
One of ordinary skill would have been motivated to apply the known exterior protrusions technique of AVELLON to the textured element forming method of LIEBSCHER in order to in order to resist shear forces and maximize friction and torsional resistance and also prevent lateral movement in all directions. (AVELLON ¶0019).  
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known exterior protrusions technique of AVELLON to the textured element forming method of LIEBSCHER because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement, to yield predictable results.  See MPEP 2143 (I)(D).

As to claim 11, LIEBSCHER in view of AVELLON teaches the fastener of claim 10, wherein a height of each of the plurality of protrusions ranges from about 0.0005 inches to about 0.02 inches. (AVELLON, ¶0022 and 0024 teach that the embodiments of Figures 3 and 4 have ridges (37, 47) that have heights of 0.01 inches to 0.015 inches.)


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over LIEBSCHER (US 20160076581 A1), as applied in claim 1, in view of SCHULTE (US 2120577).
As to claim 4, LIEBSCHER teaches the method of claim 1, wherein the sleeve has a textured surface. (¶0010)
LIEBSCHER does not explicitly disclose that the plurality of textured elements comprise a sinusoidal line pattern.  LIEBSCHER does not elaborate on the structure of the textured elements.
However, SCHULTE teaches a sleeve for a fastener that has textured elements that comprise a sinusoidal line pattern. (Figure 6 teaches the flutes (2) on the exterior of the sleeve (1) that cooperates with the headed fastener (3).  These flutes have a wavy (or sinusoidal) pattern around the sleeve.)
One of ordinary skill in the art would have been motivated to apply the known sinusoidal shape technique of SCHULTE to the textured element structure of LIEBSCHER in order to provide an edge surface that will roll over after insertion and provide more surface contact (SCHULTE Page 2, Left Column, Lines 30-35) to provide the electrical contact between the fastener and the structure that LIEBSCHER desires. (¶0019)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known sinusoidal shape technique of SCHULTE to the textured element structure of LIEBSCHER because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement, to yield predictable results.  See MPEP 2143 (I)(D).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over LIEBSCHER (US 20160076581 A1), as applied in claim 1, in view of WHITLOCK (US 20150337885 A1).
As to claim 5, LIEBSCHER teaches LIEBSCHER teaches the method of claim 1, wherein the sleeve has a textured surface. (¶0010)
LIEBSCHER does not explicitly disclose that the plurality of textured elements comprise a waffle pattern.  LIEBSCHER does not elaborate on the structure of the textured elements.
However, WHITLOCK teaches a fastener that includes a plurality of textured elements comprising a waffle pattern. (Figure 3 teaches a fastener (10) that has a shank (12) that uses a waffle pattern (knurling).  This knurling is interpreted as a waffle pattern based on applicant’s Figure 2D showing spaced square-like sections as a waffle pattern.)
One of ordinary skill in the art would have been motivated to apply the known waffle shaped protrusions/textured elements of WHITLOCK to the textured element structure of LIEBSCHER in order to form intimate conductive contact between the peaks and the surface of the hole for electrical energy transfer during an EME event.  (WHITLOCK ¶0027)  LIEBSCHER states that the texturing is used to provide improved electrical contact in ¶0019.  Applying the known waffle structure from WHITLOCK aligns with the disclosure of the intent of the texture of LIEBSCHER.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known waffle shaped protrusions/textured elements of WHITLOCK to the textured element structure of LIEBSCHER because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement, to yield predictable results.  See MPEP 2143 (I)(D).

Claims 1, 14, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over LIEBSCHER ‘551 (US 20180162551 A1) in view of HUFNAGL (US 20160215804 A1), further in view of LIEBSCHER ‘581 (US 20160076581 A1).
As to claim 1, LIEBSCHER ‘551 teaches a fastener comprising: an elongated body having a first end and a second end opposite the first end; a head having a first surface and a second surface opposite the first surface, wherein the first end of the elongated body is coupled to the second surface of the head (LIEBSCHER ‘551 doesn’t explicitly show the structure, yet attributes the structure of the device to HUFNAGL in ¶0023.  See Figure B below for examiners interpretation of HUFNAGL Figure 8.), and wherein a diameter of the head is greater than a diameter of the elongated body (HUFNAGL Figure 8 teaches the head (436) has a larger diameter than the shank (442).); a sleeve positioned over at least a portion of the elongated body and the second surface of the head (HUFNAGL Figure 2 teaches a sleeve (14) that is positioned over the second surface of the head as well as the rest of the fastener.).
LIEBSCHER ‘551 in view of HUFNAGL does not explicitly disclose and a plurality of textured elements positioned on an exterior surface of the sleeve only along a portion of the sleeve adjacent the second surface of the head.
However, LIEBSCHER ‘581 teaches a plurality of textured elements positioned on an exterior surface of the sleeve only along a portion of the sleeve adjacent the second surface of the head. (The sleeve (washer (14)) is positioned only adjacent the second surface of the head.  ¶0010 teaches the washer is textured.)
One of ordinary skill would have been motivated to combine the textured elements on the sleeve head of LIEBSCHER ‘581 with the sleeve of LIEBSCHER ‘551 in (LIEBSCHER ‘581 ¶0019)  LIEBSCHER ‘551 teaches that the system is used with aircraft applications and is used to optimize the electrical continuity and modify the electromagnetic response between the fastener and their associated surrounding structure (¶0034) and that it is advantageous to minimize gap regions typically formed between the structure and edges/surfaces of the fastener head. It appears that the structure of HUFNAGL lacks the seal element (LIEBSCHER ‘551 Figure 1, Item 38), yet even if seal element was included in the combination, the thickness of 5 microns (LIEBSCHER ‘551 ¶0005) would not impede the function of the textured elements of LIEBSCHER ‘581.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to combine the textured elements on the sleeve head of LIEBSCHER ‘581 with the sleeve of LIEBSCHER ‘551 in view of HUFNAGL because it has been held to be prima facie obvious to combine prior art elements according to known methods to yield predictable results.  See MPEP 2143 (I)(A).

    PNG
    media_image2.png
    677
    454
    media_image2.png
    Greyscale

Figure B: Examiner Interpretation of HUFNAGL Figure 8

As to claim 14, LIEBSCHER ‘551 in view of HUFNAGL and LIEBSCHER ‘581 teaches the fastener of claim 1, wherein the fastener comprises a one-sided fastener. (LIEBSCHER ‘551 teaches that the fastener (10) is a blind bolt fastener, which is a one-sided fastener.  LIEBSCHER ‘551 also teaches the fastener similar in structure and function to HUFNAGL.  HUFNAGL, ¶0003-0004 teach the use of a blind side fastener.)

As to claim 21, LIEBSCHER ‘551 in view of HUFNAGL and LIEBSCHER ‘581 teaches the fastener of claim 1, wherein the sleeve is positioned over the elongated body extending from the second end of the elongated body to the first end of the elongated body and extending from the first end of the elongated body over the second surface of the head and up to the first surface of the head. (HUFNAGL, Figure 2 teaches the sleeve (14) extends from the bottom of the fastener to the top, including the head of the fastener.)

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over LIEBSCHER (US 20160076581 A1), as applied in claim 15, in view of SCHAEFFER (US 20170343026 A1).
As to claim 16, LIEBSCHER teaches the method of claim 15, wherein the sleeve has textured elements. (¶0019)
LIEBSCHER does not explicitly disclose forming the plurality of textured elements on the exterior surface of the sleeve adjacent the second surface of the head comprises rolling the plurality of textured elements.  LIEBSCHER does not elaborate on the forming technique, yet does disclose that the washer/sleeve is made from metal. (¶0009)
However, SCHAEFFER teaches forming the plurality of textured elements on the exterior surface of the sleeve adjacent the second surface of the head comprises rolling the plurality of textured elements. (¶0025 teaches that the sleeve has external projections that are formed via a rolling process.  ¶0024 teaches that the sleeve is made from a metal material.)
One of ordinary skill in the art would have been motivated to apply the known metal rolling technique of SCHAEFFER to the textured elements formation method of LIEBSCHER in order to form other functional elements of the sleeve at the same time as the external elements. (SCHAEFFER ¶0025)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known metal rolling technique of SCHAEFFER to the textured elements formation method of LIEBSCHER because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement, to yield predictable results.  See MPEP 2143 (I)(D).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over LIEBSCHER (US 20160076581 A1), as applied in claim 15, in view of HAYES (US 20050097849 A1).
As to claim 17, LIEBSCHER teaches the method of claim 15, wherein the sleeve has textured elements. (¶0019)
LIEBSCHER does not explicitly disclose forming the plurality of textured elements on the exterior surface of the sleeve adjacent the second surface of the head comprises (¶0009)
However, HAYES teaches forming the plurality of textured elements on the exterior surface of the sleeve adjacent the second surface of the head comprises forging the plurality of textured elements. (Figure 1 teaches a sleeve (10/12) that has protrusions (¶0105, Item 34) on the outer surface. ¶0042 teaches the device can be made from metal. ¶0100 teaches the use of forging to create the metal structure.)
One of ordinary skill in the art would have been motivated to apply the known metal forging technique of HAYES to the textured element formation method of LIEBSCHER in order to create the desired shape of the textured elements in single near net shape. 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known metal forging technique of HAYES to the textured element formation method of LIEBSCHER because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement, to yield predictable results.  See MPEP 2143 (I)(D).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over LIEBSCHER (US 20160076581 A1), as applied in claim 15, in view of SEILER (US 20170321736 A1).
As to claim 18, LIEBSCHER teaches the method of claim 15, wherein the sleeve has textured elements. (¶0019)
LIEBSCHER does not explicitly disclose forming the plurality of textured elements on the exterior surface of the sleeve adjacent the second surface of the head comprises laser engraving or texturing the plurality of textured elements.  LIEBSCHER does not elaborate on the forming technique, yet does disclose that the washer/sleeve is made from metal. (¶0009)
However, SEILER teaches forming the plurality of textured elements on the exterior surface of the sleeve adjacent the second surface of the head comprises laser engraving or texturing the plurality of textured elements. (Figure 1 teaches a sleeve (110) used with a fastening device (100) that has grooves/protrusions (128/130/126) that are formed in the body.  Figure 7 and ¶0115 teach that the method of forming includes laser cutting. ¶0110 teaches the use of metal material.)
One of ordinary skill in the art would have been motivated to apply the known metal forging technique of SEILER to the textured element formation method of LIEBSCHER in order to utilize a precise machining technique to form the desired textured element sizes/shapes.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known metal forging technique of SEILER to the textured element formation method of LIEBSCHER because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement, to yield predictable results.  See MPEP 2143 (I)(D).
Response to Arguments
Applicant’s arguments, see remarks, filed 24 June 2021, with respect to the rejection(s) of claim(s) 1 and 15 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of LIEBSCHER (US 20160076581 A1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found on the PTO-892 Notice of References Cited Form.
Applicant's amendment filed 2 March 2021 necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL WAYNE HOTCHKISS whose telephone number is (571)272-3854.  The examiner can normally be reached on MONDAY-FRIDAY from 0900-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL W HOTCHKISS/Examiner, Art Unit 3726                                                                                                                                                                                                        
/JACOB J CIGNA/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        29 July 2021